IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. WR-79,238-01 & -02




EX PARTE JEREMY NATHAN GOODWIN, Applicant




ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 2007-1776-C2A & 2007-1776-C2B IN THE 54TH DISTRICT COURT
FROM MCLENNAN COUNTY




            Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of burglary
of a building and sentenced to two years’ imprisonment.  He did not appeal his conviction.
            On April 10, 2013, this Court denied in part and dismissed in part the -01 application.  We
now reconsider those dispositions on our own motion and dismiss the -01 application under §
501.0081 of the Government Code.  We also dismiss the -02 application because Applicant’s first,
second, and fifth grounds are not on the 11.07 form.  Tex. R. App. P. 73.1; Ex parte Blacklock, 191
S.W.3d 718 (Tex. Crim. App. 2006).
 
Filed: October 9, 2013
Do not publish